Citation Nr: 0940697	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for type II diabetes 
mellitus, secondary to exposure to herbicides.

2. Entitlement to service connection for diabetic eye 
condition secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for type II diabetes mellitus, 
secondary to exposure to herbicides, and denied service 
connection for a diabetic eye condition secondary to diabetes 
mellitus.  In August 2005, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In May 2006, the Board remanded these issues to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of type II diabetes mellitus.

2.  The Veteran served on ships that anchored off the shore 
of the Republic of Vietnam during the Vietnam era; however, 
the evidence of record preponderates against a finding that 
the Veteran stepped foot into the Republic of Vietnam or was 
otherwise exposed to herbicides during active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents; nor was diabetes mellitus 
manifested within one year after his separation from active 
service.

4.  The competent and probative evidence preponderates 
against a finding that the Veteran has a diabetic eye 
condition that was caused or aggravated by any service-
connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  A diabetic eye condition is not proximately due to, the 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decisions of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2006 and  November 2006 
that fully addressed the notice elements in this matter.  
These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that in the November 2006 letter, the RO advised the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board notes that the Veteran underwent a VA examination 
which essentially confirmed his diagnosis of diabetes 
mellitus and discussed the severity of his disease.  The VA 
examination did not, however, provide an opinion as to 
whether the Veteran's diabetes mellitus may be related to 
service or whether he has a diabetic eye condition related to 
diabetes mellitus.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is "necessary" to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection, there is 
competent medical evidence of a current disability of 
diabetes mellitus.  The Veteran has only asserted that his 
diabetes mellitus is due to his exposure to Agent Orange in 
service, and has not contended that his diabetes mellitus had 
an onset in service or is otherwise related to service.  
Thus, there is no basis for the Veteran to be provided a VA 
examination to determine whether his diabetes mellitus may be 
related to service.  With regard to his claim for service 
connection for a diabetic eye condition secondary to diabetes 
mellitus, the Board notes that not only is there insufficient 
evidence of a current eye disability, but also, herein 
service connection has been denied for diabetes mellitus, and 
therefore there is no basis for a grant of secondary service 
connection pursuant to 38 C.F.R. § 3.310.  The Board finds 
that the VA examination is adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).

The Board concludes that VA has satisfied its duty to assist 
the Veteran in the development of the claims.  The RO has 
obtained the veteran's VA treatment records, and a VA 
examination (although not necessary) was scheduled.  
Moreover, VA has sought additional information regarding the 
Veteran's service aboard the USS BELLATRIX and the USS 
FIREDRAKE from the United States Army and Joint Services 
Records Research Center (JSRRC) and the National Archives and 
Records Administration (NARA).  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claims has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board acknowledges that in 
October 2009 the Veteran's representative submitted several 
documents from the Veteran, including an SSOC Notice Response 
form on which the Veteran reported he had no other 
information or evidence to submit, and a statement in support 
of claim in which the Veteran indicated he was in the process 
of hiring a private detective to try to find a veteran he 
served with who could verify that he was on land in Vietnam 
two times.  The Board concludes, however, that there is no 
indication that the Veteran has additional information 
regarding a fellow service member to submit, and the Veteran 
says as much in that he has indicated that he was merely "in 
the process" of hiring a private detective.  Moreover, the 
Veteran did indicate that he had no more evidence to submit 
and that his case should be sent to the Board for 
consideration.  It is therefore the Board's conclusion that 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
United States Court of Appeals for Veterans Claims (Veterans 
Court) has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

The Veteran's DD Form 214 showed that he was awarded the 
National Defense Service Medal, the Republic of Vietnam 
Campaign Medal, and the Vietnam Service Medal.  At the time 
of separation he was assigned to the USS FIREDRAKE (AE-14).  

Service personnel records showed that on March 12, 1966 the 
Veteran commenced his continuous tour of sea duty.  In June 
1966 he was authorized to wear the Vietnam Service Medal for 
service aboard the USS BELLATRIX (AF-62) during the periods 
from May 12, 1966 to June 30, 1966.  Excerpts from the 
Veteran's Reports of Enlisted Personnel dated in October 1967 
and April 1968 showed that the Veteran's assigned tasks 
included operation and repair of cargo reefers and ships 
service reefer, winches, and conveyors, and auxiliary boat 
engineer.  He was a qualified top watch in cargo reefers, 
evaporator, and lower level in engine room.  

Service treatment records (STRs) show no report of or finding 
of diabetes mellitus.  

VA treatment records dated in 2003 and 2004 showed that the 
Veteran was diagnosed with and received treatment for 
diabetes mellitus, type 2.

A January 2004 response from the National Personnel Record 
Center (NPRC) showed that the service record indicated that 
the Veteran served aboard a ship that sailed in Vietnam 
waters; however, the record did not indicate whether or not 
he ever set foot in Vietnam.  The NPRC specified that the 
Veteran served aboard the USS BELLATRIX (AF-62) which was in 
the official waters of Vietnam on multiple dates between 1966 
and 1968, and aboard the USS FIREDRAKE (AE-14) which served 
in the official waters of Vietnam on multiple dates in 1969. 

Received from the Veteran in June 2004 was a notice of 
disagreement (NOD) in which he reported while onboard the USS 
BELLATRIX, they were "in the waters around Vietnam", and 
that even though he was in refrigeration, he also was a 
service boat engineman on the ship's launches.  He reported 
two incidents while aboard the USS BELLATRIX in Vietnam 
waters that he took one or two officers into Da Nang on the 
ship's launch and that after they docked, he was allowed to 
go ashore around the area.  He reported another time when he 
took a launch into a bay, and into a river area, and  into a 
village which had a big building in it where the officers had 
a meeting.  He claimed that after the launch was docked, they 
were able to go ashore in the immediate area.  

An internet excerpt regarding the USS BELLATRIX (AF-62) 
showed photographs of the ship in the Tonkin Gulf in June 
1966 and in Western Pacific waters.

In August 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  He 
testified that his diabetes and his diabetic eye condition 
are a result of exposure to herbicides while he was assigned 
to the USS BELLATRIX (AF-62).  Specifically, he contended 
that he had taken two trips into Vietnam by boat and docked 
in the harbor at Da Nang and on a river at Chu Lai or Bong 
To.  His testimony indicated that these two excursions would 
have been during his first tour, March to July 1966, and his 
second tour, November 1966 to April 1967.

Received from the JSRRC in July 2007 was a response in which 
it was noted that the 1966 command history submitted by the 
USS BELLATRIX (AF-62) had been reviewed.  On April 17, 1966, 
the USS BELLATRIX departed California for her Western Pacific 
deployment and conducted operations in the combat area of 
Vietnam in support of Yankee Team, Market Time, and Naval 
Gunfire Support ships, and also conducted operations in the 
harbors of An Thoi, Song Cau, and anchored in Da Nang.  On 
August 6, 1966, the BELLATRIX arrived back in California.  
The 1967 command history from the USS FIREDRAKE (AE-14) 
showed that from January to April 1967, the USS FIREDRAKE 
carried out the performance of her primary mission of 
delivering ammunition to the combatant units in the Gulf of 
Tonkin.  The JSRRC further noted that according to the NARA, 
command histories, deck logs, and muster rolls/personnel 
diaries are the only administrative records produced by 
commissioned U.S. Navy ships during the Vietnam war that are 
permanently retained.  NARA further advised that these 
records do not normally annotate individuals arriving or 
going ashore on a routine basis, and that deck logs may 
indicate aircrafts or boats arriving/departing but do not 
list passengers by name, unless that individual is a very 
important person (VIP) or high-ranking officer.  Also, the 
deck logs do not normally list the destinations of these 
aircrafts and vessels, and log books maintained aboard river 
boats or launches were not considered permanent records.

In a November 2008 letter, NARA advised that the ship's deck 
log does not provide information placing individuals aboard 
the ship, does not indicate names of individuals who departed 
the ship and might have set foot in Vietnam, does not provide 
other personnel related information, and does not indicate 
the types of cargo a particular ship carried, such as Agent 
Orange.  The log entries provide information about ship 
operations and movements, but no indication of individuals 
departing or arriving aboard the ship. 

Received in April 2009 from NARA was a letter as well as 
copies of the deck logs from the USS BELLATRIX for the time 
periods of June 26, 1966; February 10, 1967; March 11, 1967; 
and April 4, 1967; when the vessel was in Vietnam waters.  It 
was noted that a page-by-page review of the 1966 deck logs of 
the USS FIREDRAKE (AE-14) had been requested, noting that at 
the request of the Department of Energy deck logs of nuclear 
powered and some nuclear-capable US Navy ships for the period 
from 1954 to 1976 have been restricted from public use.  It 
was also noted that a detailed search of  the 1967 deck logs 
of the USS FIREDRAKE (AE-14) showed that the vessel did not 
dock in Vietnam during the requested time period, and that on 
February 16, 1967, the USS FIREDRAKE exchanged cargo with the 
USS BELLATRIX.  

The deck logs of the USS BELLATRX show that during the 
pertinent periods, the ship primarily conducted replenishment 
operations.  On June 26, 1966, the ship entered the harbor at 
Vung Xuan Dai, Republic of Vietnam, and anchored in 8 fathoms 
of water, sand bottom, with 45 fathoms of chain to the port 
anchor.  On February 10, 1967, the USS BELATRIX entered the 
Da Nang Harbor, South Vietnam, and anchored in 6 fathoms of 
water, sand bottom, with 45 fathoms of chain to the port 
anchor.  On March 11, 1967, the USS BERLLATRIX entered the Da 
Nang Harbor, South Vietnam, and anchored in 9 fathoms of 
water, with 45 fathoms of chain on the anchorage bearings.  
Additional deck logs show that the USS BELLATRIX anchored in 
the Vung Tau Harbor on March 14, 1967 and April 7, 1967; 
anchored in Da Nang on April 4, 1967; and anchored in the 
area of Chu Lai on April 5, 1967.  

On a VA examination in July 2009, the Veteran reported he was 
a machinist mate in the refrigeration department during his 
Naval service.  He reported that diabetes had been diagnosed 
six to eight years ago, at age 54.  The diagnoses included 
diabetes mellitus, type 2, and the examiner indicated there 
were no objective eye findings of type 2 diabetes mellitus 
complications.  On a separate optometry examination, it was 
noted that the Veteran had diabetes, NIDDM (non-insulin 
dependent diabetes mellitus) and that there no diabetic 
retinopathy noted at the time.  

Received in October 2009 from the Veteran's representative 
were several documents, including an SSOC Notice Response 
form on which the Veteran reported he had no other 
information or evidence to submit, and requested that his 
case be returned to the Board for consideration as soon as 
possible.  Also, in a statement in support of claim (VA Form 
21-4138) the Veteran indicated that he was in the process of 
hiring a private detective to try to find a Veteran he served 
with when he was in the Navy who could verify that he was on 
land in Vietnam on two different occasions.  

III. Analysis

1. Relevant Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including diabetes mellitus, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. 
§ 3.307(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.309(e).

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

2. Discussion for Service Connection for Diabetes Mellitus 

The Veteran essentially contends that his post-service 
diagnosis of diabetes mellitus is related to herbicide 
exposure in service.  He claims he was exposed to herbicides 
when he went ashore in Vietnam on two occasions.  

The Board notes that service connection may be presumed for 
residuals of herbicide exposure by showing two elements.  
First, the Veteran must show that he served in the Republic 
of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a causal nexus between his 
currently claimed disability and service.  See Combee, supra.

In this case, review of the record reveals the Veteran was 
diagnosed with diabetes mellitus in approximately 2001.  As 
diabetes mellitus is one of the specific diseases listed in 
38 C.F.R. § 3.309(e), the remaining inquiry is whether the 
Veteran served in the Republic of Vietnam during the Vietnam 
era, as required by law.

The Board initially notes that although the medals awarded to 
the Veteran help to verify that he was involved in support of 
the war in Vietnam, they are not indicative of his actual 
presence in Vietnam, as they were also awarded to veterans 
who served outside of Vietnam. 

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, in May 2008, the Federal Circuit 
issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), in which it reversed the decision of the Veterans 
Court, holding that the Veterans Court had erred in rejecting 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the Supreme Court, seeking review and reversal 
of the Federal Circuit's decision.  The petition was denied 
by the Supreme Court on January 21, 2009.  Haas v. Peake, 77 
U.S.L.W. 3267 (2009).

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  In this case, there is no 
competent evidence establishing that the Veteran ever served 
in-country.  Rather, the Veteran has reported that even 
though he was "in refrigeration" in service, he also was a 
"service boat engineman" on the ship's launches.  He 
reported two incidents while onboard the USS BELLATRIX, in 
Vietnam waters, that he took officers from the ship to 
Vietnam on the ship's launch and that after they docked, he 
was allowed to go ashore.  He testified he had taken two 
trips into Vietnam by boat and docked in the harbor at Da 
Nang and on a river at Chu Lai or Bong To.  His testimony 
indicated that these two excursions would have been during 
his first tour, March to July 1966, and his second tour, 
November 1966 to April 1967.

Deck logs for the USS BELLATRIX show that the ship was 
anchored in various harbors near Vietnam.  On June 26, 1966, 
March 14, 1967, and April 7, 1967, the ship anchored in the 
harbor at Vung Xuan Dai.  On February 10, 1967, and April 4, 
1967, the ship anchored in the Da Nang Harbor.  On April 5, 
1967, the ship anchored in the area of Chu Lai.  However, a 
review of the deck logs shows no report that the USS 
BELLATRIX ever entered the inland waterways of Vietnam during 
the pertinent periods.

In evaluating this claim, the Board notes the Veteran is 
competent to report the general circumstances of his service 
in Vietnam.  See 38 C.F.R. § 3.159(a)(2).  While the Board 
does not challenge the Veteran's credibility, his assertions 
regarding visitation in Vietnam, while quite possibly true, 
are not consistent with the evidence of record.  The official 
records available to the Board simply do not show visitation 
in Vietnam, and as explained by NARA, may not document any 
onshore visitations as described by the Veteran.  While it is 
plausible that certain sailors may have left the ship while 
it was anchored, there is no record showing that the Veteran 
did so or that he transported any officers ashore.  As such, 
his service does not include visitation in Vietnam, and 
service connection on a presumptive basis for diabetes 
mellitus type II based on herbicide exposure is precluded.  

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra.  In that 
regard, the Board notes that STRs are negative for any 
complaints or findings related to diabetes mellitus.  In 
addition, the evidence shows the Veteran was diagnosed with 
diabetes mellitus in approximately 2001, over 30 years after 
he was separated from active service.  Moreover, the Veteran 
has not alleged that his diabetes mellitus had an onset in 
service or within one year of separation.  Therefore, service 
connection for diabetes mellitus is not warranted on a direct 
basis or chronic disease presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

3. Discussion for Service Connection for a Diabetic Eye 
Condition

The Veteran contends he has a diabetic eye condition which is 
secondary to his diabetes mellitus.

At the outset, the Board notes service connection for 
diabetes mellitus has not been granted previously, nor does 
the present decision award service connection for diabetes 
mellitus.  While secondary service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability, it cannot be 
established if it is the result of a disability which is not 
service connected.  See 38 C.F.R. § 3.310(a).  Since the 
Veteran's diabetes mellitus is not service connected, 
diabetic retinopathy cannot be service connected as secondary 
to his diabetes mellitus, as a matter of law.

Moreover, STRs and the post-service medical evidence do not 
show a current finding or diagnosis of a diabetic eye 
condition.  Accordingly, the preponderance of the evidence is 
against finding that the Veteran has a current diagnosis of a 
diabetic eye condition.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the preponderance of the evidence 
weighs against a grant of service connection for a diabetic 
eye condition, as it is claimed as secondary to a non-
service-connected disability, and there is no current 
diagnosis.  The benefit-of-the-doubt doctrine is inapplicable 
in the final analysis, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, supra.


ORDER

Service connection for type II diabetes mellitus is denied. 

Service connection for a diabetic eye condition is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


